DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 02/28/2022, with respect to claims 1-6 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-6 are allowed.

Allowable Subject Matter
Claims 1-6 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a portable pneumatic loading system for simulating the operation of a subway train, comprising, in combination with the other recited elements, the air cylinder is connected to the proportional directional valve through a hose; the air cylinder is fixed on air cylinder fasteners through bolts and connected to air cylinder brackets through angle iron; the air cylinder brackets are connected to each other through angle iron; and, lower ends of the air cylinder brackets are detachably connected to subway rails through steel rail fasteners; wherein control signal of the proportional directional valve is set by the control cabinet according to different vibration modes simulating the operation of the subway train.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SUMAN K NATH/Primary Examiner, Art Unit 2861